In an action, inter alia, to recover on promissory notes, the defendant First Secured Capital Corporation appeals from an order of the Supreme Court, Nassau County (O’Connell, J.), dated November 2, 2001, which denied its motion pursuant to CPLR 3104 (d) to vacate stated portions of an order of a court-appointed referee dated August 7, 2001, which directed it to respond to certain interrogatories and to provide certain document discovery.
Ordered that the order is affirmed, with costs, and the defendant First Secured Capital Corporation shall respond to the interrogatories and document demands within 30 days after service upon it of a copy of this decision and order.
The requirement of CPLR 3101 (a) that there be “full disclosure of all matter material and necessary in the prosecution or defense of an action” is interpreted liberally in favor of disclosure (see, Liverano v Devinsky, 278 AD2d 386, 387). The Supreme Court providently exercised its wide discretion in denying the appellant’s motion to vacate the order of the referee requiring it to respond to certain interrogatories and document demands (see, Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406; Matter of Town of Pleasant Val. v New York State Bd. of Real Prop. Servs., 253 AD2d 8, 16). The evidence sought by the plaintiffs was material and necessary to the prosecution of its claim to contractual security interests in the appellant’s property and instruments.
The appellant’s remaining contentions are without merit. Ritter, J.P., O’Brien, Crane and Cozier, JJ., concur.